Title: From Louisa Catherine Johnson Adams to George Washington Adams, 16 May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 16 May 1819
				
				I mentioned to you that I had been amusing myself in translating the Dialogue of Plato. I now send you the first sheet and shall continue to send one every week until I have completed the first—You will find it miserably done but your father says the sense is preserved and that is all that is necessary as I do not pique myself upon my translating powers—You I know can study them to more advantage in french but as it served to fill some hours which hung heavy on my hand, I undertook the task under the idea that my boys would read my attempt with pleasure and that we should by this means be occupied in some measure in the same studies.We hope to come on to Boston in the middle of July and then we shall probably be able to stay some Time—until we meet let me hear from you frequently from you and believe me ever your affectionate Mother
				
					L. C A.
				
				
					You are to let John read the Dialogue.
				
			